These exceptions by property owners to the refusal of an injunction against condemnation proceedings by the defendant pipeline company, to obtain a right of way for the transportation of gasoline and petroleum products, are controlled by the decision in the case of Botts v.  Southeastern Pipe-Line Co., 190 Ga. 689 (10 S.E.2d 375). Accordingly, it was error to refuse an interlocutory injunction.
Judgment reversed. All the Justicesconcur.
        No. 13296. JUNE 21, 1940. REHEARING DENIED JULY 29, 1940.